IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                        :   No. 2869 Disciplinary Docket No. 3
                                         :
 STEPHANIE JULIA BROWN                   :   No. 36 DB 2022
                                         :
                                         :   (Supreme Court of New Jersey, D-111
                                         :   September Term 2020)
                                         :
                                         :   Attorney Registration No. 94715
                                         :
                                         :   (Out of State)




                                     ORDER


PER CURIAM

       AND NOW, this 12th day of May, 2022, having failed to respond to a Notice and

Order directing her to provide reasons against the imposition of reciprocal discipline,

Stephanie Julia Brown is disbarred from the practice of law in the Commonwealth of

Pennsylvania. She shall comply with all provisions of Pa.R.D.E. 217.